Citation Nr: 1639381	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of education benefits in the amount of $3,000, to include whether the waiver request was timely received.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1994 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the Indianapolis, Indiana RO.

The Veteran was scheduled for a videoconference hearing in January 2015, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  On February 3, 2010, the VA Debt Management Center (DMC) issued a letter notifying the Veteran of an overpayment of education benefits in the amount of $3,000 and of his right to request a waiver of the debt within 180 days.  This letter was sent to his address of record and was not returned as undeliverable.

2.  In November 2013, more than 180 days after notification of the overpayment at issue, the DMC received correspondence from the Veteran wherein he requested waiver of the overpayment.


CONCLUSION OF LAW

The Veteran's request for a waiver of the recovery of an overpayment of education benefits in the amount of $3,000 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was deployed from 2010 to 2011, and thus, never received the overpayment of education benefits letter issued in February 3, 2010.  See December 2013 notice of disagreement.  Further, he states that he first became aware of the overpayment in 2013, and thus, could not timely request for a waiver.  See id.  Therefore, he contends that because he was not aware of the overpayment of education benefits until 2013, he is entitled to a waiver of the recovery of education benefits because he was not able to timely request for a waiver.  See id.

A request for waiver of a debt other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Here, the February 3, 2010, letter notified the Veteran of an overpayment of education benefits in the amount of $3,000.  This letter also informed the Veteran of the right to dispute the debt and to request a waiver and stated that information regarding these options was included in the enclosed document entitled "Notice of Rights and Obligations."  The enclosed document notified him of the requirement to submit any request for a waiver of the debt within 180 days of the date of notice of the debt.

The document entitled "Notice of Rights and Obligations" is not included in the claims file.  However, the February 3, 2010, letter noted that enclosures were included with the letter.  Also, the Committee noted in its December 2013 decision that the DMC's Centralized Accounts Receivable Online System (CAROLS) reflected that the Veteran had been notified of his waiver rights in the February 2010 letter. 

The Veteran contends that he did not receive the February 2010 letter because he was deployed to Korea.  See June 2014 VA Form 9.  However, the Veteran received deployment orders on March 5, 2010, which is about 1 month subsequent to the issuance of the February 2010 overpayment letter.  Although a copy of the Veteran's request for a waiver is not in the claims file, the Committee's December 2013 decision indicates that a waiver request was received from the Veteran in November 2013.  

Applying the presumption of administrative regularity, the Board concludes that the February 2010 letter contained adequate notice of the need to request a waiver of the debt within 180 days.  See 38 U.S.C. § 5104(a); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority"); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presuming VA officials acted consistently with their legal duty under 38 U.S.C. § 5104(a) to mail the Veteran notice of appeal rights).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.

The February 2010 letter which notified the Veteran of the debt at issue in this case, of his right to request a waiver of the debt, and of the requirement that any waiver request be submitted within 180 days was sent to the Veteran's address of record at the time and was not returned as undeliverable.  There has been no document mailed to that address that has been returned as undeliverable.

Therefore, even though the Veteran has asserted that he did not receive notice of the debt at issue until approximately 3 years after deployment in March 2010, because the debt notice was sent to his home address, the fact remains that the February 2010 letter was sent to his address of record at that time and was not returned as undeliverable, and he has not advanced any other arguments to rebut the presumption of regularity.  The Board therefore concludes that the presumption of regularity has not been rebutted and thus the Veteran received notice of the debt.  See 38 C.F.R. § 3.1(q) (2015) (notice means written notice sent to a claimant or payee at his or her latest address of record).  Moreover, he has not demonstrated that notice of the debt was delayed as a result of an error by the postal authorities or due to other circumstances beyond his control.  Thus, it must be presumed that the February 2010 letter was properly sent and received by the Veteran.  

The law is clear that a request for a waiver of a debt must be made within 180 days following the date of notice of the debt.  The fact that the Veteran's waiver request was reportedly not received until November 2013 (i.e., more than 180 days following the February 2010 letter which provided notice of the debt) forecloses eligibility for a waiver.  Accordingly, his request was not timely filed and this appeal is denied.  38 C.F.R. § 1.963(b)(2). 


ORDER

Entitlement to a waiver of the recovery of an overpayment of education benefits in the amount of $3,000 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


